Citation Nr: 1616482	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether the reduction from a 40 percent disability rating to a 10 percent rating from December 1, 2009, was proper. 

2. Entitlement to an increased rating for bilateral inguinal hernias, currently 10 percent disabling. 

3. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty for training from June to December 1964, and on active duty from August 1967 to May 1977, with Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). A May 2009 rating decision proposed to reduce the disability rating assigned to service-connected bilateral inguinal hernias, from 40 percent to 10 percent disabling. The September 2009 rating decision reduced the disability rating to 10 percent effective December 1, 2009. A notice of disagreement was filed in October 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in September 2010. 

The Veteran testified at a Decision Review Officer (DRO) hearing in June 2010, and he testified at Board hearing before the undersigned Veterans Law Judge in February 2011; the transcripts are of record.

The hearing testimony indicated the Veteran's belief that a higher evaluation was warranted and in the last remand in February 2013 that issue was listed for consideration. In this decision, the Board splits the two determinations into separate issues.

Additionally, the Veteran stated he was unemployable on his September 2010 appeals form which raises the issue of entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (a claim for a TDIU is part and parcel of an increased rating disability). This is listed as a separate issue on the title page as bifurcation is generally within VA's discretion and is appropriate here where no further medical evidence is being gathered on the issue. See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The medical evidence does not establish improvement that is actually reflected in the Veteran's ability to function under the ordinary conditions of life and work. 

2. The evidence does not show the presence of a large, postoperative (and now considered inoperable), recurrent inguinal hernia not well supported under ordinary conditions. 

3. The left hernia residuals include moderate neuralgia of the ilio-inguinal nerve. 


CONCLUSIONS OF LAW

1. The reduction in the rating for the bilateral inguinal hernias, effective December 1, 2009, was improper, and restoration of the prior disability rating is warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124(a) (2015). 

2. The criteria for an increased rating for the bilateral inguinal hernias in excess of 40 percent disabling has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 7338 (2015). 

3. The criteria for a separate noncompensable rating for moderate neuralgia of the ilio-inguinal nerve, left leg, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8530, 8630, 8730 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA/Reduction Notice Provisions

For increased rating cases, VA needs to satisfy its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). Typically the RO notifies the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran is also informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the case originated from disagreement with a 38 C.F.R. § 3.105(e) reduction and was not based on a claim or application for benefits. However, as explained above, the Veteran later stated at the Board hearing that he believed his hernia disability warranted an increased rating. 

The Board finds the 38 C.F.R. § 3.105(e) notice provisions were followed here, but as explained below, the rating is being restored; no further discussion is necessary. The increased rating was adjudicated in the July 2013 Supplemental Statement of the Case. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the record also shows the Veteran understands the information and evidence necessary to adjudicate the claim (see the DRO and Board hearing transcripts). For these reasons, the Board finds that any deficiency in the VCAA notice has been overcome, and the Veteran therefore has not been prejudiced by any deficiency in the notice. The Veteran had a meaningful opportunity to participate effectively in the processing of the claim by submitting his written statements, medical evidence and testifying at his hearings. Further, the Veteran has been represented since November 2010; no notice concerns were raised. Any notice deficiency would constitute harmless error which does not unfairly prejudice the Veteran. See Shinseki v. Sanders, 556 U.S. 396 (2009). No additional development is required with respect to the duty to notify. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment, VA, private and Social Security Administration (SSA) records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. The Veteran was given a VA examination in DATE, which is fully adequate (brief explanation why: fully addressed rating criteria, included file review, fully responsive to the question at issue.) See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcripts of the DRO and Board hearings show the Veteran gave information regarding the status of his bilateral inguinal hernias and responded to questions aimed at determining whether further information was needed to substantiate his claims. As noted above, the Veteran is represented, has not raised complaints regarding the conduct of the hearings. 

In February 2013, the Board remanded this claim for SSA records, updated VA records, a new VA examination and adjudication of an increased rating.  The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the duties to notify and to assist have been met.

Reduction/Restoration

The Veteran contended in a June 2009 statement that he had pain that was worse than when his hernia was visible. He asserted a doctor stated there might be something wrong with the mesh that was placed for the hernia. He also noted he was recently approved for a state disability program. In June 2010, the Veteran attended a DRO hearing and reported intermittent pain with the right hernia but had no surgery on it. (DRO Transcript, p 4.) For the left hernia, he currently experienced pain and recently had surgery with mesh placement in October 2008. Id. He felt the procedure was a failure because he suffered more daily pain then before. Id. The Veteran's hernia had not grown or shrunk, but his testicles were not level. (DRO Transcript, p 5.) He did not wear a belt or truss. Id. 

In his October 2010 appeal, the Veteran stated that the mesh inserted into the hernia was a permanent disability; he was in pain day and night. He believed that  he was unemployable. He complained of neuralgia and nerve damage in this area. At the February 2011 Board hearing, the Veteran stated disability his was worse and complained regarding adequacy of the VA examination. 

Prior to the reduction, the Veteran's 40 percent rating had not been in effect for a period of more than five years. As a result, the provisions of 38 C.F.R. § 3.344(c) and (b), governing the circumstances in which rating reductions are proper, applies: 

Disabilities which are likely to improve. The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements that are applicable to all rating reductions. Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. Similarly, 38 C.F.R. § 4.2 , establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present." Id. The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability. Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10, 3.344. A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421.

DC 7338 provides ratings for inguinal hernia. A small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling. An inguinal hernia that is not operated on, but is remediable, is rated noncompensably (0 percent) disabling. A postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling. A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling. A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. A Note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. 38 C.F.R. § 4.114. 

The Veteran first filed his hernia claim in July 2007. The October 2007 VA examination report showed that he first sought treatment for hernias in 2007. The left hernia was not reducible, while the right hernia was. He had some pain in the left groin radiating into abdomen as a result of the left inguinal hernia. The Veteran stated that as a result of this condition he was unable to lift things (another part of the examination stated he had unrelated upper extremity problems as well). The diagnosis was bilateral inguinal hernias with moderate effect on activities of daily living and employment involving heavy lifting. A March 2008 VA examination report noted no change with pain in the abdomen upon examination. A nexus opinion was also given. 

A November 2007 SSA disability determination showed a primary diagnosis of hernias and secondary diagnoses of sprains and strains. 

In April 2008, the RO granted service connection for bilateral inguinal hernias and assigned a 40 percent rating, effective July 19, 2007. 

On September 15, 2008, the Veteran underwent left inguinal hernia repair with mesh. On September 29, 2008, he sought follow-up treatment. His only complaint was that his testicle was hanging a little lower. He had quite a bit of pain and swelling afterwards, but was feeling better. On examination, there was no evidence of recurrence and his testicle appeared normal. In November, the left hernia was well-healed, and the Veteran declined right hernia surgery. 

In May 2009, the Veteran had a VA examination. The Veteran reported that the incision scar was somewhat painful and he had pain in the inguinal region all the time. The right hernia was still present and slightly painful. On examination, inspection of the inguinal region revealed a faint brown scar in the left inguinal region measuring 4 x 1 centimeters. This area was exquisitely tender to palpation and a painful firm mass was palpated just under the scar that measures 4 to 5 centimeters. On palpation for inguinal hernia, none was noted on the left and a moderate reducible hernia was noted on the right. The assessment was status post left inguinal hernia repair with painful scar tissue and scar, and right inguinal hernia, reducible. Both conditions had no effect on employability and minimal effect on activities of daily living. 

After the May examination, the RO sent the Veteran the proposal to reduce the rating to 10 percent. 

On August 31, 2009, the Veteran sought VA treatment for left groin incisional pain. He reported pain, mostly in the incision. The repair appeared pretty good and he also felt a bit of a pulling sensation. His left testicle also hung a little bit lower (he was told this was not unusual). The pain seems to be in the incision and it constantly bothers him. On physical examination, there was no evidence of a recurrent hernia. The testicle felt normal. He had pain right on top of the incision. The assessment was likely post hernia neuralgia and the examiner suspected a 4 to 6 week trial of Motrin three times a day might work to address the pain. In September, the Veteran continued to complain of post-hernia neuralgia and occasional pain, which the clinician surmised was nerve entrapment. 

Also in September 2009, the RO reduced the hernia rating to 10 percent effective December 2009. In October 2009, the Veteran stated that he had a hernia operation and now had "more pain then when it was sticking out." There was pulling and his left testicle was hanging way lower than the right one, which was very uncomfortable. In a VA physical therapy note from the same month, the Veteran mentioned that his bilateral groin hernias have been bothering him. 

In early April 2010, the Veteran underwent a regular check-up and complained that his primary complaint was pain in his left groin that radiated into his testicle and around to his back. On examination of the abdomen, the left inguinal hernia repair scar was well-healed but very tender at the site and left testicle was tender. The assessment was left inguinal hernia pain and left testicular pain, and re-evaluation was indicated. Later that month, the Veteran sought evaluation for left inguinal pain since his hernia repair. He reported no pain like this before his surgery. He reported that the pain was primarily in the groin, going down toward the testicle and that it radiated around to his left back. His right inguinal hernia was described as entirely asymptomatic but upon physical examination, the examiner was unsure whether there was a recurrence. There was a significant impulse and there could be an early recurrence. In the mid area of the scar, there was a nodular area that was exquisitely tender. The area surrounding this was really not tender at all. The area was injected with a moderate amount of relief of pain. The examiner stated that he might benefit from an excision of a neuroma on the left side.

As noted, the Board remanded the claim in 2013 for an opinion, updated VA records and SSA records. In the March 2013 opinion record, the examiner found no evidence of left inguinal hernia recurrence since the September 2008 repair. The right hernia was small to moderate in size and easily reducible; it was operable but minimally symptomatic and well-supported under ordinary conditions without a truss or belt. Examination showed the inguinal canal was extremely tender to palpation, especially in the scar area and there was no sensory loss on exam in the groin, scrotal and thigh areas. There was functional impact of the hernias; prolonged standing was limited, he would have difficulty with lifting or carrying and he could not perform bending or twisting. 

The Board recognizes that since an inadequate examination would render the reduction void ab initio, there are limited reasons to remand for examination purposes. 38 C.F.R. § 3.344. There may be instances where development may be needed to clarify an opinion or to remand for outstanding contemporaneous treatment records to determine whether these records (when considered with the other evidence of record) supported the reduction. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Such was the situation here, where there were outstanding SSA records perhaps reflecting further symptoms at the time of the last remand. 

The Board finds that a majority of the medical evidence shows that the left inguinal hernia does not appear to meet the requirements of a 30 percent rating under 38 C.F.R. § 4.114, DC 7338 because the left hernia was not recurrent, irremediable, well-supported by a truss and not readily reducible. However, the Veteran still reports pain. Additionally, though material improvement in a physical condition is clearly reflected, the Board still must consider in all reduction cases whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A review of the file supports that the Veteran is still unemployed, has trouble lifting (due to both nonservice-connected and service-connected disabilities) and, as the last VA examination report shows prolonged standing is limited, he would have difficulty with lifting or carrying and he could not perform bending or twisting. 

Resolving any doubt in the Veteran's favor, the Board finds that sustained improvement has not been demonstrated for the bilateral inguinal hernias and that the 40 percent evaluation should be restored for the period effective December 1, 2009. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

Increased Rating

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The relevant criteria for an increase for the bilateral hernias are set forth above, as are most of the relevant facts. 

Regarding scars, the Veteran is currently rated under 38 C.F.R. § 4.118, DC 7804, scars that are unstable or painful. DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful and five or more scars that are unstable or painful. Id. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars. Note (3) states that this DC could be assigned with others such as 7800 (regarding the head, face or neck), 7801 (deep and nonlinear, not of the head, face or neck), 7802 (superficial and nonlinear, not of the head, face or neck). 

Cranial or peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2015). Neuralgia of the ilio-inguinal nerve is rated under DC 8730; paralysis that is mild or moderate is noncompensable, while severe to complete paralysis is assigned a 10 percent rating. Id.

In addition to the evidence cited above, in a June 2011 consultation, the Veteran reported aching pain in the left inguinal area. He stated he felt that the left inguinal pain was a direct result of his having had a hernia repair on the left with mesh insertion, which he feels started pain in other parts of his body. As far as the pain in the left inguinal area, this could be focal post-surgical tenderness and scarring, or it could be neuritis of the ileogastric or ilio-inguinal nerve. In September 2012, a VA record noted the left inguinal hernia repair scar was well-healed, but very tender at the site and left testicle was tender. The history of the left hernia surgery was noted. The Veteran sought evaluation for the site where the left hernia was repaired. 

In March 2013, the Veteran attended a VA examination for his hernia and scar. The Veteran stated his pain had worsened since his left hernia surgery of September 2008. The worst of the pain was under the scar. He did not have bulging, but stated he could not stand for long periods of time due to pain. The examiner noted VA records showed there was an injection for the pain but it did not help. There was no further treatment other than medication. 

There was no recurrence of hernia, but continued tenderness. The right hernia never bulged according to the Veteran and it only had mild pain. He did not use a truss or other support. Upon examination, the right hernia was small and readily reducible. There was minimal tenderness and the hernia did not bulge down into the lower inguinal canal or scrotal sac. There was no hernia detected on the left. The inguinal canal was extremely tender to palpation, especially in the scar area. There was no sensory loss on exam in the groin, scrotal and thigh areas. There was functional impact of the hernias; prolonged standing was limited, he would have difficulty with lifting or carrying and he could not perform bending or twisting. 

The scar associated with the left inguinal hernia repair was also examined. He had one painful scar which was not unstable. There was a 4.5 centimeter linear anterior trunk scar. The examiner described the scar as "very tender" with a trigger point noted mid-scar with induration. Palpation triggered more severe pain throughout the groin with radiation into the left scrotum. There was no sensory loss on the examination in the groin area, scrotum or thigh on the left. 

The examiner found no evidence of left inguinal hernia recurrence since the September 2008 repair. The right hernia was small to moderate in size and easily reducible; it was operable but minimally symptomatic and well-supported under ordinary conditions without a truss or belt. The scar was painful, but the radiation indicated ilio-inguinal nerve entrapment with resultant neuralgia of the ilio-inguinal nerve. The examiner went on to explain the neuralgia was caused by the left hernia. 

The Board does not find that an increased rating of 60 percent is warranted under 38 C.F.R. § 4.114, DC 7338 because the evidence does not show the presence of a large, postoperative (and now considered inoperable), recurrent inguinal hernia not well supported under ordinary conditions. 

Similarly, the Board does not find that an increased rating is warranted for the hernia scar either. It is painful, but it is not a burn scar or deep; of the head, face or neck; nonlinear or 929 square centimeters or greater. See 38 C.F.R. § 4.118, DCs 7800-7805. 

The Board does find that a separate rating is warranted for neuralgia of the left ilio-inguinal nerve.  However, under 38 C.F.R. §§ 4.124 and 4.124a, DC 8730, only a noncompensable rating may be assigned, as the symptoms are less than severe and as there has been no showing of complete paralysis.

The Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected bilateral hernias, as described above. For example, the evidence shows the Veteran has some pain in this area and reduced movement (see the nerve impairment rating which addresses partial paralysis, 38 C.F.R. § 4.124a) due to his symptoms. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has concluded that the evidence of record shows a rating of 40 percent is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. A separate noncompensable rating for neuralgia is granted, but reasonable doubt rule is not for application and the claim is otherwise denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 


ORDER

The reduction of the 40 percent disability rating to 10 percent for bilateral inguinal hernias was not proper and a restoration to 40 percent from December 1, 2009 is granted. 

An increased rating beyond 40 percent is not warranted for bilateral inguinal hernias, to include a scar.

A separate noncompensable rating of neuralgia for the ilio-inguinal nerve is granted.




REMAND

Regarding the claim for TDIU, the Veteran should be asked to complete the formal TDIU application (VA 21-8940). The claim should be adjudicated regardless of whether the form is returned. 

If the claim is not granted, it should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VA Form 21-8940 with a request that he complete and return the form.

2. If necessary, refer the TDIU claim to the Director of Compensation Service for extraschedular consideration in compliance with 38 C.F.R. § 4.16(b). Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue. Id.

3. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


